              Case 1:19-cv-03850-CJN Document 14 Filed 10/05/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


    MEGHAN MULKERIN,

                           Plaintiff,

                    v.                                     Civil Action No. 19-3850 (CJN)

    LONNIE G. BUNCH, III, in his official
    capacity as Secretary of the Smithsonian
    Institution, 1

                           Defendant.


               DEFENDANT’S CONSENT MOTION FOR EXTENSION OF TIME

         Defendant, by and through undersigned counsel, respectfully moves, pursuant to Federal

Rule of Civil Procedure 6(b)(1), for an enlargement of time of two weeks, until October 20, 2020,

to file a reply in further support of his motion to dismiss in this employment discrimination case.

This is Defendant’s first request for an extension of this deadline, and Defendant’s second request

for an extension of any deadline in this case. As described in more detail below, there is good

cause for this request. In support of this Motion, Defendant states as follows:

         1.       Plaintiff filed her Complaint on December 30, 2019, see ECF. No. 1 (“Compl.”),

however the U.S. Attorney’s Office for the District of Columbia was not served with a copy of the

summons and Complaint until May 18, 2020.             See ECF No. 9.        The Complaint alleges

discrimination and retaliation in violation of Title VII and the Pregnancy Discrimination Act of

1978. See Compl. at 6-8.




1
       Pursuant to Fed. R. Civ. P. 25(d), Lonnie G. Bunch, III is substituted in his official capacity
as Secretary of the Smithsonian Institution for former Secretary Dr. David J. Skorton.
             Case 1:19-cv-03850-CJN Document 14 Filed 10/05/20 Page 2 of 3




        2.       On September 15, 2020, Defendant timely responded to Plaintiff’s Complaint with

a Motion to Dismiss. See ECF No. 12 (“Defendant’s Motion”); July 16, 2020, Minute Order

(granting Defendant until September 15, 2020, to respond to Plaintiff’s Complaint).

        3.       On September 29, 2020, Plaintiff filed a memorandum in opposition to Defendant’s

Motion. See ECF No. 13.

        4.       Pursuant to the Court’s Local Civil Rules, Defendant’s reply in further support of

his Motion to Dismiss is currently due October 6, 2020. See Local Civ. R. 7(d).

        5.       There is good cause for the requested extension. Defendant’s counsel and agency

counsel have been diligently working on Defendant’s reply and will continue to work on the draft

filing as time permits over the coming weeks. In light of the many D.C.-area daycare closures and

the D.C. Public Schools’ transition to remote learning as a countermeasure to the coronavirus,

however, undersigned counsel must balance ongoing work commitments in this and over 100 other

District Court and appellate litigation matters with dependent care responsibilities. In addition,

assigned agency counsel is currently in the process of moving. Undersigned counsel and agency

counsel therefore require additional time to complete a draft of Defendant’s reply in this matter.

        6.       This motion is being filed in good faith and not for purposes of gaining any unfair

advantage through delay. The requested extension will not impact any other deadlines currently

set for this case.

        7.       In accordance with Local Civil Rule 7(m), the undersigned contacted Plaintiff’s

counsel by e-mail to learn Plaintiff’s position on this Motion. Plaintiff consents to the requested

two-week extension




                                                  2
            Case 1:19-cv-03850-CJN Document 14 Filed 10/05/20 Page 3 of 3




       8.       WHEREFORE, Defendant respectfully requests that the Court extend the time for

Defendant to file a reply in further support of his Motion to Dismiss, up to and including October

20, 2020.

       A proposed order is attached.

Dated: October 5, 2020                       Respectfully submitted,


                                             MICHAEL R. SHERWIN
                                             Acting United States Attorney

                                             DANIEL F. VAN HORN
                                             D.C. Bar No. 924092
                                             Chief, Civil Division

                                             By: /s/ Diana V. Valdivia
                                             DIANA V. VALDIVIA
                                             Assistant United States Attorney
                                             D.C. Bar # 1006628
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2545
                                             diana.valdivia@usdoj.gov

                                             Counsel for Defendant




                                                3
